Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered March 6, 1986, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
Inasmuch as the grounds asserted in the defendant’s application for suppression of physical evidence and identification testimony either did not constitute a legal basis for suppression or were supported by sworn allegations of fact which failed, as a matter of law, to support the grounds alleged, the court was warranted in summarily denying the defendant’s application without a hearing (see, CPL 710.60 [former (3)]; People v Gomez, 67 NY2d 843; People v Jordan, 122 AD2d 224; People v Marrero, 110 AD2d 785; People v Stanton, 108 AD2d 688). Thompson, J. P., Brown, Rubin and Eiber, JJ., concur.